





MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN


PERFORMANCE SHARE AWARD AGREEMENT




        
February 13, 2020


{Participant Name}


In accordance with the terms of the MDU Resources Group, Inc. Long-Term
Performance-Based Incentive Plan (the "Plan"), pursuant to action of the
Compensation Committee of the Board of Directors of MDU Resources Group, Inc.
(the "Committee"), MDU Resources Group, Inc. (the "Company") hereby grants to
you (the "Participant") Performance Shares (the "Award"), subject to the terms
and conditions set forth in this Award Agreement (including Annexes A and B
hereto and all documents incorporated herein by reference), as set forth below:


Target Award:
 
{No. of Shares} Performance Shares (the "Target Award")
 
Performance Period:
 
January 1, 2020 through
December 31, 2022 (the "Performance Period")
 
Date of Grant:
 
February 13, 2020
Dividend Equivalents:
Yes



THESE PERFORMANCE SHARES ARE SUBJECT TO FORFEITURE AS PROVIDED HEREIN. THIS
AWARD AND AMOUNTS RECEIVED IN CONNECTION WITH THIS AWARD ARE ALSO SUBJECT TO
FORFEITURE, RECAPTURE OR OTHER ACTION IN THE EVENT OF AN ACCOUNTING RESTATEMENT,
AS PROVIDED IN THE PLAN.


Further terms and conditions of the Award are set forth in Annexes A and B
hereto, which are integral parts of this Award Agreement.
 
You must accept this Award Notice by logging onto your account with Fidelity
Investments and accepting this grant agreement. If you fail to do so, the award
will be null and void. By accepting this Award, you agree to be bound by all of
the provisions set forth in this Award Notice, the Agreement, and the Plan.


Attachments:     
Annex A: Performance Share Award Agreement
Annex B




--------------------------------------------------------------------------------







ANNEX A


TO


MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN


PERFORMANCE SHARE AWARD AGREEMENT


It is understood and agreed that the Award of Performance Shares evidenced by
the Award Agreement to which this is annexed is subject to the following
additional terms and conditions.


1. Nature of Award. The Target Award represents the opportunity to receive
shares of Company common stock, $1.00 par value ("Shares") and Dividend
Equivalents on such Shares. The number of Shares that may be earned under this
Award shall be determined pursuant to Section 4 hereof. The amount of Dividend
Equivalents that may be earned under this Award shall be determined pursuant to
Section 6 hereof. Except for Dividend Equivalents, which are paid in cash,
Awards will be paid in Shares.


2.     Performance Measures. The following performance measures will be used to
determine the Payout Percentage.
•
Fifty percent (50%) of the Award is based on the Company's total shareholder
return ("TSR") relative to that of the Peer Group listed on Annex B (the
"Percentile Rank") for the Performance Period.

•
Twenty-five percent (25%) of the Award is based on the Company’s compound annual
growth rate in Earnings from continuing operations before Interest, Taxes,
Depreciation, Depletion and Amortization (EBITDA) for the Performance Period.

•
Twenty-five percent (25%) of the Award is based on the Company’s compound annual
growth rate in Earnings from continuing operations for the Performance Period.



(a) The achievement of the relative TSR performance measure will be determined
in accordance with the following table:
Percentile Rank
Payout Percentage
(% of Target Award)
[ ]th or [ ]
[ ]
[ ]th
[ ]
[ ]th
[ ]
less than [ ]th
[ ]



If the Company achieves a Percentile Rank between the [ ]th and [ ]th
percentiles, the Payout Percentage shall be equal to [ ]%, plus [ ]% for each
Percentile Rank whole percentage above the [ ]th percentile. If the Company
achieves a Percentile Ranking between the [ ]th and [ ]th percentiles, the
Payout Percentage shall be equal to [ ]%, plus [ ]% for each Percentile Rank
whole percentage above the [ ]th percentile.


Annex A - 2

--------------------------------------------------------------------------------




The Percentile Rank of a given company's TSR is defined as the percentage of the
Peer Group companies' returns falling at or below the given company's TSR. The
formula for calculating the Percentile Rank follows:
 
Percentile Rank = (n - r + 1)/n x 100

 
Where:

 
n =
total number of companies in the Peer Group, including the Company

 
r =
the numeric rank of the Company's TSR relative to the Peer Group, where the
highest return in the group is ranked number 1



To illustrate, if the Company's TSR is the third highest in the Peer Group
comprised of 20 companies, its Percentile Rank would be 90. The calculation is:
(20 - 3 + 1)/20 x 100 = 90.


The Percentile Rank shall be rounded to the nearest whole percentage.


If the common stock of a company in the Peer Group ceases to be traded during
the Performance Period, the company will be deleted from the Peer Group.
Percentile Rank will be calculated without regard to the return of the deleted
company.


If the Company or a company in the Peer Group spins off a segment of its
business, the shares of the spun-off entity will be treated as a cash dividend
that is reinvested in the Company or the company in the Peer Group.


Total shareholder return is the percentage change in the value of an investment
in the common stock of a company from the initial investment made on the last
trading day in the calendar year preceding the beginning of the performance
period through the last trading day in the final year of the performance period.
It is assumed that dividends are reinvested in additional shares of common stock
at the frequency paid.
 


(b)The achievement of the EBITDA growth performance measure will be determined
in accordance with the following table:


EBITDA Compound Annual Growth Rate
Payout Percentage
 (% of Target Award)
Less than [ ]%
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%

Payout percentages for results achieved between the stated performance levels
will be determined by linear interpolation.




Annex A - 3

--------------------------------------------------------------------------------




For purposes of calculating EBITDA, Earnings will be Income from continuing
operations at the beginning and end of the performance period. Interest, taxes
and depreciation, depletion, and
amortization expenses used in the calculation of EBITDA will also be from
continuing operations at the beginning and end of the performance period.
Earnings used to determine EBITDA will be adjusted, as such adjustments are
approved by the Compensation Committee, to remove:
•
[ ]

•
[ ]

•
[ ]



For calculation of the 2020-2022 performance period, the beginning performance
period EBITDA from continuing operations used in the denominator (base year)
will be the 2019 EBITDA of $[ ] million. The Compensation Committee reserves the
right to equitably adjust the target EBITDA annual growth rate and the beginning
and end of period EBITDA to reflect the effect of business segment changes
during the performance period and prevent dilution or enlargement of rights.


The EBITDA compound annual growth rate (EBITDA CAGR) for the performance period
will be determined by the following formula:
 
EBITDA CAGR   =   ( EV / BV)1 / n – 1
Where:
EV = EBITDA at the end of the performance period (12/31/2022)
BV = EBITDA at the beginning of the performance period (12/31/2019)
N = number of years in the performance period (i.e 3)


To illustrate, if the Company’s EBITDA at the end of 2019 was $600 million and
the Company’s EBITDA at the end of 2022 was $700 million, the compound annual
growth rate at the end of the 3 year period would be 5.3%. The calculation is:


5.3%   =   ( 700 / 600)1 / 3 – 1


(c)The achievement of the Earnings growth performance measure will be determined
in accordance with the following table:


Earnings Compound Annual Growth Rate
Payout Percentage
 (% of Target Award)
Less than [ ]%
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%



Payout percentages for results achieved between the stated performance levels
will be determined by linear interpolation.




Annex A - 4

--------------------------------------------------------------------------------




For purposes of calculating Earnings growth, Earnings will be Income from
continuing operations at the beginning and end of the performance period.
Earnings will be adjusted, as such adjustments are approved by the Compensation
Committee, to remove:
•
[ ]

•
[ ]

•
[ ]

•
[ ]

 
For calculation of the 2020-2022 performance period, the beginning performance
period Earnings used in the denominator (base year) will be the 2019 earnings
from continuing operations of $[ ] million. The Compensation Committee reserves
the right to equitably adjust the target Earnings compound annual growth rate
and the beginning and end of period Earnings to reflect the effect of business
segment changes during the performance period and prevent dilution or
enlargement of rights.
 
The Earnings compound annual growth rate (Earnings CAGR) for the performance
period will be determined by the following formula:


Earnings CAGR   =   ( EV / BV)1 / n – 1
Where:
EV = Earnings at the end of the performance period (12/31/2022)
BV = Earnings at the beginning of the performance period (12/31/2019)
N = number of years in the performance period (i.e 3)


To illustrate, if the Company’s Earnings at the end of 2019 was $250 million and
the Company’s Earnings at the end of 2022 was $300 million, the compound annual
growth rate at the end of the 3 year period would be 6.3%. The calculation is:


6.3%   =   ( 300 / 250)1 / 3 – 1
 
3.    Total Percentage Payout. The Total Percentage Payout is the sum of the
payout percentages for each of the performance measures multiplied by the
weighting percentage for such performance measure.


i.e.
Total Percentage Payout = (50% x retative TSR payout) + (25% x EBITDA growth
payout) +
(25% x Earnings growth payout)


4.     Determination of Number of Shares Earned. The number of Shares earned, if
any, for the Performance Period shall be determined in accordance with the
following formula:


# of Shares = Total Payout Percentage x Target Award


All Performance Shares that are not earned for the Performance Period shall be
forfeited
 
5. Issuance of Shares and Mandatory Holding Period. Subject to any restrictions
on distributions of Shares under the Plan, and subject to Section 6 of this
Annex A, the Shares earned under the Award, if any, shall be issued to the
Participant as soon as practicable (but no later than


Annex A - 5

--------------------------------------------------------------------------------




the next March 10) following the close of the Performance Period. The
Participant shall retain 50% of the net after-tax Shares that are earned under
this Award until the earlier of (i) the end of the two-year period commencing on
the date any Shares earned under this Award are issued and (ii) the
Participant’s termination of employment. Executives are required to own Shares
at designated multiples of their base salary. If a Participant has not achieved
an applicable stock ownership requirement, the Company may require the
Participant to hold Shares received under this award until the requirement is
met. 
6. Dividend Equivalents. Dividend Equivalents shall be earned with respect to
any Shares issued to the Participant pursuant to this Award. The amount of
Dividend Equivalents earned shall be equal to the total dividends declared on a
Share for stockholders of record between the Date of Grant of this Award and the
last day of the Performance Period, multiplied by the number of Shares issued to
the Participant pursuant to the Award Agreement. Any Dividend Equivalents earned
shall be paid in cash to the Participant when the Shares to which they relate
are issued or as soon as practicable thereafter, but no later than the next
March 10 following the close of the Performance Period. If the Award is
forfeited or if no Shares are issued, no Dividend Equivalents shall be paid.


7. Termination of Employment.
(a) If the Participant's employment with the Company is terminated during the
Performance Period (i) for "Cause" (as defined below) at any time or (ii) for
any reason other than "Cause" before the Participant, as of the effective date
of termination, has reached age 55 and completed 10 "Years of Service" (as
defined below), all Performance Shares (and related Dividend Equivalents) shall
be forfeited.


(b) If the Participant's employment with the Company is terminated for any
reason other than "Cause" after the Participant, as of the effective date of
termination, has reached age 55 and completed 10 "Years of Service" (i) during
the first year of the Performance Period, all Performance Shares (and related
Dividend Equivalents) shall be forfeited; (ii) during the second year of the
Performance Period, determination of the Company's Payout Percentage for the
Performance Period will be made by the Committee at the end of the Performance
Period, and Shares (and related Dividend Equivalents) earned, if any, will be
paid based on the Payout Percentage, prorated for the number of full months
elapsed from and including the month in which the Performance Period began to
and including the month in which the termination of employment occurs; and (iii)
during the third year of the Performance Period, determination of the Company's
Payout Percentage for the Performance Period will be made by the Committee at
the end of the Performance Period, and Shares (and related Dividend Equivalents)
earned, if any, will be paid based on the Payout Percentage without prorating.


(c) For purposes of the Award Agreement, the term "Cause" shall mean the
Participant's fraud or dishonesty that has resulted or is likely to result in
material economic damage to the Company or a Subsidiary, or the Participant's
willful nonfeasance if such nonfeasance is not cured within ten days of written
notice from the Company or a Subsidiary, as determined in good faith by a vote
of at least two-thirds of the non-employee directors of the Company at a meeting
of the Board at which the Participant is provided an opportunity to be heard.
For purposes of the Award Agreement, the term "Years of Service" shall mean the
years a Participant is employed by the Company and/or a Subsidiary.




Annex A - 6

--------------------------------------------------------------------------------




8. Tax Withholding. Pursuant to Article 14 of the Plan, the Committee has the
power and the right to deduct or withhold, or require the Participant to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Participant's FICA obligations) required by law to be
withheld with respect to the Award and Dividend Equivalents. The Committee may
condition the delivery of Shares upon the Participant's satisfaction of such
withholding obligations. The withholding requirement for Shares will be
satisfied by the Company withholding Shares having a Fair Market Value equal to
federal income tax withholding obligations using an IRS accepted methodology
plus additional amounts for state and local tax purposes, as applicable,
including payroll taxes, that are applicable to such supplemental taxable income
but with rates not to exceed the maximum effective statutory rates, unless the
Participant elects, in a manner satisfactory to the Committee, to remit an
amount to satisfy the withholding requirement subject to such resrictions or
limitations that the Committee, in its sole discretion, deems appropriate. Such
election must be made before, and is irrevocable after, December 15 of the last
year of the Performane Period, and cannot be made or revoked while the
Participant possesses information that will be material nonpublic information at
the time the Shares are issued such that the Participant would be prohibited
from trading on the Company’s stock under its Insider Trading Policy.


9. Ratification of Actions. By accepting the Award or other benefit under the
Plan, the Participant and each person claiming under or through him or her shall
be conclusively deemed to have indicated the Participant's acceptance and
ratification of, and consent to, any action taken under the Plan or the Award by
the Company, its Board of Directors, or the Committee.


10. Notices. Any notice hereunder to the Company shall be addressed to its
office, 1200 West Century Avenue, P.O. Box 5650, Bismarck, North Dakota 58506;
Attention: Corporate Secretary, and any notice hereunder to the Participant
shall be addressed to him or her at the address specified on the Award
Agreement, subject to the right of either party to designate at any time
hereafter in writing some other address.


11. Definitions. Capitalized terms not otherwise defined herein or in the Award
Agreement shall have the meanings given them in the Plan.


12. Governing Law and Severability. To the extent not preempted by federal law,
the Award Agreement will be governed by and construed in accordance with the
laws of the State of Delaware, without regard to conflicts of law provisions. In
the event any provision of the Award Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Award Agreement, and the Award Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
 
13. No Rights to Continued Employment. The Award Agreement is not a contract of
employment. Nothing in the Plan or in the Award Agreement shall interfere with
or limit in any way the right of the Company or any Subsidiary to terminate the
Participant's employment at any time, for any reason or no reason, or confer
upon the Participant the right to continue in the employ of the Company or a
Subsidiary.


Annex A - 7

--------------------------------------------------------------------------------












ANNEX B


TO


MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN


PERFORMANCE SHARE AWARD AGREEMENT


PEER GROUP COMPANIES




Alliant Energy Corporation
Ameren Corporation
Atmos Energy Corporation
Black Hills Corporation
CMS Energy Corporation
Dycom Industries Inc.
EMCOR Group, Inc.
Evergy, Inc.
Granite Construction Incorporated
Jacobs Engineering Group, Inc.
KBR, Inc.
Martin Marietta Materials, Inc.
MasTec, Inc.
NiSource Inc.
Pinnacle West Capital Corporation
Portland General Electric Company
Quanta Services, Inc.
Southwest Gas Holdings, Inc.
Summit Materials Inc.
Vulcan Materials Company
WEC Energy Group, Inc.








